DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action
Claims 1, 11 and 19 are pending in this office action

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. The reasons set forth below.
Applicant Argues:
	On pages 8-9 of the remarks, Applicant argues Chu does not teach “based on receiving the NDP feedback report frame, the first station device transmits energy on at least one of the one or more feedback resource allocations to indicate its allocation response”.
	In response, the Examiner respectfully submits:
	Chu teaches in Fig. 6, [0105]-[0107] that, in response to receiving the trigger frame 604 (NDP feedback report frame), the stations transmit UL MU 608 (transmit energy) to request for ranging; the UL MU 608 is transmitted on RUs allocated by the access point in the trigger frame 604.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2020/0256975 A1) in view of Segev et al (US 2020/0029236 A1).

Regarding claim 1, Chu teaches a device (Chu: [0006], AP device), the device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
	cause to send a null data packet (NDP) feedback report frame to one or more station devices (Chu: [0006], AP device transmits NDP trigger frame to unassociated client stations), wherein the NDP feedback report frame comprises one or more feedback resource allocations (Chu: Fig. 6; [102]-[0103], AP allocates RUs for UL MU requests); 
	identify an allocation response on a first feedback resource allocation of the one or more feedback resource allocations from a first station device, wherein the first station device is an unassociated station device (Chu: Fig. 6; [0106]-[0107], AP receives/identifies un associated clients’ requests to participate in ranging); and based on receiving the NDP feedback report frame, the first station device transmits Chu: Fig. 6, [0105]-[0107], in response to receiving the trigger frame 604, the stations transmit UL MU 608 to request for ranging; the UL MU 608 is transmitted on RUs allocated by the access point in the trigger frame 604);
	assign one or more uplink resource allocations as contention based resources based on the allocation response, wherein the one or more uplink resource allocations are to be used by the unassociated station device (Chu: Fig. 6; [0109]-[0111], the AP assigns in 612 pre-AIDs  and the start of the ranging measurement procedure/uplink resource to the unassociated clients); and 
	cause to send an allocation frame comprising an indication of the one or more uplink resource allocations (Chu: Fig. 6; [0109]-[0111] the AP transmits the frame 612 to the clients).  
	Chu does not explicitly disclose the AP sends the packet 612 for the client station to send its uplink data.
	Segev teaches the AP sends the packet 612 for the client station to send its uplink data (Segev: Fig. 2; [0138]-[0139], clients transmit uplink data in 224 based on trigger frame from the AP).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu wherein the AP sends the packet 612 for the client station to send its uplink data as disclosed by Segev to provide a system for multiuser ranging measurement (Segev: Abstract).

Regarding claim 11, Chu teaches a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: 
	causing to send a null data packet (NDP) feedback report frame to one or more station devices (Chu: [0006], AP device transmits NDP trigger frame to unassociated client stations), wherein the NDP feedback report frame comprises one or more feedback resource allocations (Chu: Fig. 6; [102]-[0103], AP allocates RUs for UL MU requests); 
	identifying an allocation response on a first feedback resource allocation of the one or more feedback resource allocations from a first station device, wherein the first station device is an unassociated station device (Chu: Fig. 6; [0106]-[0107], AP receives/identifies un associated clients’ requests to participate in ranging); and based on receiving the NDP feedback report frame, the first station device transmits energy on at least one of the one or more feedback resource allocations to indicate its allocation response (Chu: Fig. 6, [0105]-[0107], in response to receiving the trigger frame 604, the stations transmit UL MU 608 to request for ranging; the UL MU 608 is transmitted on RUs allocated by the access point in the trigger frame 604);  
	assigning one or more uplink resource allocations as contention based resources based on the allocation response, wherein the one or more uplink resource allocations are to be used by the unassociated station device (Chu: Fig. 6; [0109]-[0111], the AP assigns in 612 pre-AIDs  and the start of the ranging measurement procedure/uplink resource to the unassociated clients); and 
Chu: Fig. 6; [0109]-[0111] the AP transmits the frame 612 to the clients).  
	Chu does not explicitly disclose the AP sends the packet 612 for the client station to send its uplink data.
	Segev teaches the AP sends the packet 612 for the client station to send its uplink data (Segev: Fig. 2; [0138]-[0139], clients transmit uplink data in 224 based on trigger frame from the AP).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu wherein the AP sends the packet 612 for the client station to send its uplink data as disclosed by Segev to provide a system for multiuser ranging measurement (Segev: Abstract).
	
Regarding claim 19, Chu teaches a method comprising: 
	Causing, by one or more processor, to send a null data packet (NDP) feedback report frame to one or more station devices (Chu: [0006], AP device transmits NDP trigger frame to unassociated client stations), wherein the NDP feedback report frame comprises one or more feedback resource allocations (Chu: Fig. 6; [102]-[0103], AP allocates RUs for UL MU requests); 
	identifying an allocation response on a first feedback resource allocation of the one or more feedback resource allocations from a first station device, wherein the first station device is an unassociated station device (Chu: Fig. 6; [0106]-[0107], AP receives/identifies un associated clients’ requests to participate in ranging); and Chu: Fig. 6, [0105]-[0107], in response to receiving the trigger frame 604, the stations transmit UL MU 608 to request for ranging; the UL MU 608 is transmitted on RUs allocated by the access point in the trigger frame 604); 
	assigning one or more uplink resource allocations as contention based resources based on the allocation response, wherein the one or more uplink resource allocations are to be used by the unassociated station device (Chu: Fig. 6; [0109]-[0111], the AP assigns in 612 pre-AIDs  and the start of the ranging measurement procedure/uplink resource to the unassociated clients); and 
	causing to send an allocation frame comprising an indication of the one or more uplink resource allocations (Chu: Fig. 6; [0109]-[0111] the AP transmits the frame 612 to the clients).  
	Chu does not explicitly disclose the AP sends the packet 612 for the client station to send its uplink data.
	Segev teaches the AP sends the packet 612 for the client station to send its uplink data (Segev: Fig. 2; [0138]-[0139], clients transmit uplink data in 224 based on trigger frame from the AP).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu wherein the AP sends the packet 612 for the client station to send its uplink data as disclosed by Segev to provide a system for multiuser ranging measurement (Segev: Abstract).
 
Regarding claims 2, 12 and 20, Chu teaches wherein the NDP feedback report frame is a trigger frame comprising a setting to indicate a polling type (Chu: [0104], the trigger frame comprises a trigger type that can be poll trigger/polling type).
  
Regarding claims 3 and 13, Chu teaches wherein the allocation frame is a trigger frame comprising a setting to indicate an allocation trigger frame (Chu: [0109] frame 612 trigger clients to start ranging measurement procedure, the start time being indicated by 612).
Regarding claims 4 and 14, Chu teaches wherein the allocation response is an energy transmitted on the first feedback resource allocation (Chu: [0102]-[0103], clients transmits/energy on UL MU 608 to request to participate in ranging measurement).
 
Regarding claims 6 and 16, Chu teaches wherein the processing circuitry is further configured to: identify a second allocation response, wherein the second allocation response is detected as a second energy on the first feedback resource allocation, wherein the first energy and the second energy are added together as a resulting energy on the first feedback resource allocation (Chu: [0102]-[0103], clients simultaneously transmit request on UL MU 608).
  
Regarding claims 7 and 17, Chu teaches wherein the processing circuitry is further configured to assign the one or more resource allocations based on the resulting energy Chu: [0109]-[0110], AP transmits 612 based on UL MU 608/energy detection on 608).
  
Regarding claims 8 and 18, Chu in view of Segev teaches wherein the processing circuitry is further configured to determine to assign resource allocations to unassociated station devices at the end of the one or more uplink resource allocations (Segev: Fig. 2; [0141]-[0143] uplink resource 224 at the end of the TxOP).
  
Regarding claim 9, Chu teaches further comprising a transceiver configured to transmit and receive wireless signals (Chu: [0102], AP has transmitter and receiver; Official notice invoked). 

 Regarding claim 10, Chu teaches further comprising an antenna coupled to the transceiver (Chu: [0102], AP has transceiver and antenna; Official notice invoked).  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2020/0256975 A1) in view of Segev et al (US 2020/0029236 A1) in further view of Nezou et al (US 2020/0029324 A1).
 
Regarding claims 5 and 15, Chu in view of Segev does not explicitly disclose wherein the one or more uplink resource allocations may be accessed using enhanced distributed channel access (EDCA). 
Nezou: Fig. 8, [0224]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu in view of Segev wherein the one or more uplink resource allocations may be accessed using enhanced distributed channel access (EDCA). 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478